                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     A.B., et al.,                                        Case No. 18-cv-01586-JSC
                                                         Plaintiffs,
                                   8
                                                                                              ORDER RE: ABSENT CLASS
                                                  v.                                          MEMBER DISCOVERY
                                   9

                                  10     PACIFIC FERTILITY CENTER, et al.,                    Dkt. No. 335
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is a joint discovery letter brief regarding defendant Chart’s

                                  14   request to depose absent class members who were previously named plaintiffs but withdrew as

                                  15   named plaintiffs prior to the filing of the operative complaint. (Dkt. No. 335.) After carefully

                                  16   considering the parties’ submission, Chart’s request is denied. Instead, as Plaintiffs proposed,

                                  17   Chart may serve each formerly named plaintiff with five interrogatory requests.

                                  18          The Court agrees that the information sought could be relevant to the class certification

                                  19   motion; indeed, nearly every absent class member potentially possesses information relevant to

                                  20   certification. Nonetheless, discovery of absent class members is generally not permitted unless the

                                  21   class member has inserted herself into the litigation. See McKinney-Drobnis v. Massage Envy

                                  22   Franchising, LLC, 2017 WL 4798048, at *3 (N.D. Cal. Oct. 24, 2017) . Here, the proposed

                                  23   deponents have done the opposite of asserting themselves into the litigation: having initially

                                  24   agreed to serve as named plaintiffs, they have withdrawn and instead currently have no more

                                  25   involvement in the case than any other absent class member who has not submitted a declaration

                                  26   in support of class certification or been identified as a witness on initial disclosures.

                                  27          The cases Chart cites in support of its request are inapposite. In each, the named plaintiffs

                                  28   had identified the absent class members as potential witnesses in initial disclosures, see Brown v.
                                   1   Wal-Mart Stores, Inc., 2018 WL 339080, at *2 (N.D. Cal. Jan. 9, 2018) (discovery permitted of

                                   2   absent class members that the plaintiffs identified in amended disclosures as persons they may call

                                   3   as witnesses); Mas v. Cumulus Media Inc., 2010 WL 4916402, at *3 (N.D. Cal. Nov. 22, 2010)

                                   4   (absent class members were identified as witnesses and were already deposed; defendant sought

                                   5   further deposition after the production of additional documents), or the absent class member

                                   6   submitted declarations in the litigation, see Antoninetti v. Chipotle, Inc., 2011 WL 2003292, at *1

                                   7   (S.D. Cal. May 23, 2011) (absent class members submitted declarations), or the absent class

                                   8   member was a percipient witness to the named plaintiff’s alleged adequacy, see McKinney-

                                   9   Drobnis v. Massage Envy Franchising, LLC, 2017 WL 4798048, at *3 (N.D. Cal. Oct. 24, 2017)

                                  10   (permitting deposition of named plaintiff’s husband (also an absent class member) on the limited

                                  11   issue of his spouse’s adequacy as a class representative). None of those circumstances are present

                                  12   here.
Northern District of California
 United States District Court




                                  13           While Chart suspects that these absent class members may have withdrawn as named

                                  14   plaintiffs because their personal circumstances no longer make them “typical” or destroy

                                  15   “commonality” for class certification purposes, it does not explain how Plaintiffs’ offer to have

                                  16   these former named plaintiffs answer five interrogatories will not provide Chart with sufficient

                                  17   information to oppose class certification. Sitting for a deposition is a burden, especially for an

                                  18   absent class member, and especially for a case as potentially emotionally fraught as this. Chart

                                  19   has not persuaded the Court that at this time there is good cause for requiring these particular

                                  20   absent class members to endure that burden.

                                  21           The Court notes that it is making this ruling without the benefit of the parties’ full class

                                  22   certification briefing. If upon review of the briefing the Court concludes that Defendants have

                                  23   been deprived of necessary discovery, the issue can be revisited.

                                  24           This Order disposes of Docket No. 335.

                                  25           IT IS SO ORDERED.

                                  26   Dated: December 3, 2019

                                  27
                                                                                                      JACQUELINE SCOTT CORLEY
                                  28                                                                  United States Magistrate Judge
                                                                                          2
